DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 reads, “the computational model is configured to output an activity (or response) score of a test agent”. Due to the parentheses it is not clear whether the “or response” language is intended to be part of the claim requirements.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 16, the claim contains multiple passages in parentheses as well as the phrases “such as” and “and the like”. It is not clear whether the language inside the parentheses is intended to be part of the claim requirements. Additionally, the phrases "such as" and “and the like” render the claim indefinite because it is unclear whether the limitations modified by the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 9, 11, 13, 16, 22, 23, 25, 26 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (“A high-content image-based method for quantitatively studying context-dependent cell population dynamics”)
Regarding claim 1, Garvey discloses a method of providing a computational model for predicting an activity of a test agent with respect to a 3D cell structure, the method comprising: (Garvey teaches a technique for quantifying and modelling cell population dynamics in a 3D cell structure. Tumor cells and lung fibroblast cells are quantified with feature-based models, which allow predicting cell classifications in the presence of a test agent (drug) and otherwise. See Abstract, pg. 1, ¶ 2 and pg. 2, ¶ 3.)
providing a plurality of training samples, each training sample comprising a respective training test agent of a plurality of training test agents applied to a respective training cell structure of a plurality of training cell structures; (A variety of drug treatments (test agents) are applied as in Fig. 2 and pg. 3, ¶ 1. The resulting image analysis is able to distinguish between cytotoxic and cytostatic responses to drug treatments by measuring cell birth and death rates. Pg. 9, ¶ 4 describes the derived mathematical model at Supplementary Fig. 7, which models an expected number of cells as a function of drug concentration and other factors. This training images for this model are cell culture images of the H3255 sensitive and resistant cell lines at 21% oxygen concentration measured under 0.1 μM and 0.01 μM erlotinib. Pg. 10, ¶ 1 teaches that tumor spheroids are used for cell culture imaging. In addition to this, cell-level classification training is described at pg. 6, “Using morphological features to distinguish between subpopulations in co-cultures” and pg. 10, “Cellular Classifications Based on Fluorescence or Morphology Features”.)
determining a respective image of at least one training sample of the plurality of training samples;  (See pg. 10, Section “Image acquisition” which teaches determining a respective image for monolayer and tumor spheroid imaging.)
determining a respective set of features of each of the respective images; (See pg. 10, section “Calculation of Cell Morphology Features” which teaches extracting morphology features on a per cell basis from the culture imaging. Also see pg. 6, “Using morphological features to distinguish between subpopulations in co-cultures”.)
determining a respective activity of the respective training test agent applied to the respective training 3D cell structure corresponding to at least one training sample of the plurality of training samples; and, (At pg. 5, ¶ 2, After extracting the morphology features, activity is determined “five morphology features were identified as significantly different . . and linear coefficients were calculated for each of these properties. Automated supervised classification was then done using this information to categorize each individual cell.” Tumor and fibroblast cell percentages are determined as well as live and dead cell counts.)
determining the computational model based on the determined respective sets of features and the determined respective activities. (As above, pg. 9, ¶ 4 describes the derived mathematical model at Supplementary Fig. 7, which models an expected number of cells as a function of drug concentration and other factors.)
Garvey does not expressly disclose that its mathematical model is trained based on 3D cell structures. A major aspect of Garvey is using a 3D cell structure (tumor spheroid) to analyze cell cultures, “3D cultures provide a more realistic in vitro model for studying tumor cell populations . . . We developed a high-throughput spheroid dissociation protocol (see methods section) to enable quantitation of individual cells and their respective phenotype.” However, Garvey does not expressly specify whether the images used in the trained mathematical model are 3D cell structures or not. It would have been obvious to one of ordinary skill in the art to have combined Garvey’s teaching for training a mathematical model based on cell culture imaging with its teaching for using 3D cell structures to improve cell cultures. One skilled in the art would have been motivated to modify Garvey in this manner in order to utilize the mathematical model and combine it with the 3D cell structures to improve the cultures.Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Regarding claim 2, the above combination discloses the method of claim 1, wherein the respective image of at least one training sample of the plurality of training samples is determined using at least one of bright-field microscopy, phase-contrast microscopy, wide-field microscopy, dark-field microscopy, and super-resolution microscopy. (Fig. 1 teaches using brightfield microscopy.)
Regarding claim 3, the above combination discloses the method of claim 1, wherein determining the respective set of features of each of the respective images comprises processing each of the respective images. (See rejection of claim 1.)
Regarding claim 4, the above combination discloses the method of claim 3, wherein processing each of the respective images comprises segmenting the image into a plurality of segments, each segment corresponding to a different zone of the training 3D cell structure. (See cell-level segmentation classification described at pg. 6, “Using morphological features to distinguish between subpopulations in co-cultures” and pg. 10, “Cellular Classifications Based on Fluorescence or Morphology Features”. Also see Figs. 1, 3 and 5 regarding segmentation.)
Regarding claim 5, the above combination discloses the method of claim 4, wherein processing each of the respective images further comprises cropping the plurality of segments to obtain a plurality of zone images. (See pg. 6, Section “Using morphological features to distinguish between subpopulations in co-cultures” which teaches cropping on a cell level to obtain a cellular region of interest. See also Figs. 1 and 3.)
Regarding claim 6, the above combination discloses the method of claim 4, wherein the zones comprise a necrotic zone, a quiescent zone, and a proliferating zone. (Pg. 5, ¶ 2 teaches classifying the cell images into cell zones including tumor (proliferating), fibroblast (quiescent) and dead (necrotic) cell zones.)
Regarding claim 8, the above combination discloses the method of claim 4, wherein the respective set of features of each of the respective images are determined based on the segments of the respective image. (As above, see pg. 10, Section “Calculation of Cell Morphology Features” which teaches extracting morphology features on a per cell basis from the culture imaging. Cells are segmented from the cell culture image. Also see pg. 6, “Using morphological features to distinguish between subpopulations in co-cultures”.)
Regarding claim 9, the above combination discloses the method of claim 1, wherein the training 3D cell structure comprises at least one of a spheroid, an organoid, and a tumorsphere. (Pg. 10, ¶ 1 teaches that tumor spheroids are used for cell culture imaging.)
Regarding claim 11, the above combination discloses the method of claim 4, wherein each set of features is related to at least one of a size or an area or a volume of one of the zones of the respective training 3D cell structure, a curvature of one of the zones of the respective training 3D cell structure, a shape of at least one of the zones of the respective training 3D cell structure, an intensity of at least one of the zones of the respective training 3D cell structure, or a texture of the cells of at least one of the zones of the respective training 3D cell structure. (See Supplementary Tables 5 and 6 which teach extracting many morphological features based on area, volume, curvature, shape, etc.)
Regarding claim 13, the above combination discloses the method of claim 1, wherein the computational model is configured to output an activity (or response) score of a test agent with respect to a 3D cell structure. (As above, pg. 9, ¶ 4 describes the derived mathematical model at Supplementary Fig. 7, which models an expected number of cells as a function of drug concentration and other factors. This provides a score of the tumor drug erlotinib in various concentrations and environments.)
Regarding claim 16, the above combination discloses the method of claim 1, wherein the computational model comprises at least one machine learning algorithm, including but not limited to an Artificial Neural Network (ANN), Deep Learning (such as but not limited to a Convolutional Neural Network), Support Vector Machine (SVM), Regression-based approaches (such as but not limited to linear regression, logistic regression, and the like), Tree-based approaches (such as but not limited to Decision Tree, Random Forest, and the like), Boosting Approaches (such as but is not limited to Gradient Boost, Adaboost, and the like), Distance-based approaches (such as but is not limited to K-nearest neighbors (i.e. KNN), K-means, and the like), dimension reduction algorithm (such as Principal Component Analysis (PCA), and the like). (See trained mathematical model at rejection of claim 1.)
Regarding claim 22, the above combination discloses a label-free prediction method comprising: (See rejection of claim 1, Garvey teaches a technique for quantifying and modelling cell population dynamics in a 3D cell structure. Tumor cells and lung fibroblast cells are quantified with feature-based models, which allows predicting cell classifications in the presence of a test agent (drug) and otherwise. See Abstract, pg. 1, ¶ 2 and pg. 2, ¶ 3.)
providing a computational model; (Pg. 9, ¶ 4 describes the derived mathematical model at Supplementary Fig. 7, which models an expected number of cells as a function of drug concentration and other factors. See rejection of claim 1.)
providing a sample comprising a test agent applied to a 3D cell structure; (A variety of drug treatment (test agents) are applied as in Fig. 2 and pg. 3, ¶ 1. The resulting image analysis is able to distinguish between cytotoxic and cytostatic responses to drug treatments by measuring cell birth and death rates. See rejection of claim 1.)
determining an image of the sample; (The training images for this model are cell culture images of the H3255 sensitive and resistant cell lines at 21% oxygen concentration measured under 0.1 μM and 0.01 μM erlotinib.)
determining a set of features of the image; and, (See pg. 10, section “Calculation of Cell Morphology Features” which teaches extracting morphology features on a per cell basis from the culture imaging. Also see pg. 6, “Using morphological features to distinguish between subpopulations in co-cultures”.)
predicting an activity of the test agent with respect to the 3D cell structure based on the set of features and based on the computational model. (As above, pg. 9, ¶ 4 describes the derived mathematical model at Supplementary Fig. 7, which models an expected number of cells as a function of drug concentration and other factors.)
Claims 23, 25, 26, 32, and 35 are the method claims (dependent on claim 22) corresponding to the method of claims 1, 2, 4, 5, and 11 (dependent on claim 1). Remaining limitations are rejected similarly. See detailed analysis above.
Regarding claim 31, the above combination discloses the prediction method of claim 2, wherein the set of features is related to at least one of a feature of the 3D cell structure, a feature of a zone of the 3D cell structure, a feature of at least one cell corresponding to the 3D cell structure, or a feature of at least one cell of one of the zones of the 3D cell structure. (As above, see pg. 10, section “Calculation of Cell Morphology Features” which teaches extracting morphology features on a per cell basis from the culture imaging. Also see pg. 6, “Using morphological features to distinguish between subpopulations in co-cultures”.)
Regarding claim 33, the above combination discloses the prediction method of claim 2, wherein the computational model is configured to output an inhibition score of the test agent with respect to the 3D cell structure. (As above, pg. 9, ¶ 4 describes the derived mathematical model at Supplementary Fig. 7, which models an expected number of cells as a function of drug concentration and other factors. This provides a score of the inhibition success of the tumor drug erlotinib in various concentrations and environments.)
Regarding claim 34, the above combination discloses the prediction method of claim 2, wherein the computational model comprises at least one of an Artificial Neural Network (ANN), Deep Learning, Support Vector Machine (SVM), Random Forest, and Regression. (See trained mathematical model at rejection of claim 1 which uses regression.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                            
/AMANDEEP SAINI/           Primary Examiner, Art Unit 2661